Affirmed and Memorandum Opinion filed June 3, 2004








Affirmed and Memorandum Opinion filed June 3, 2004.
 
 
In The
 
Fourteenth Court of Appeals
____________
 
NO. 14-03-01114-CR
NO.
14-03-01115-CR
____________
 
DOUGLASS NEIL
TICKNER, Appellant
 
V.
 
THE STATE OF TEXAS, Appellee
 

 
On Appeal from the 174th District
Court
Harris County,
Texas
Trial Court Cause Nos.
924,657 & 924,658
 

 
M E M O R A N D U M   O P I N I O N
Appellant entered pleas of guilty to the offenses of
aggravated sexual assault of a child and aggravated robbery.  On October 2, 2003, the trial court sentenced
appellant to confinement for thirty-five years in the Institutional Division of
the Texas Department of Criminal Justice in each case, with the sentences to be
served concurrently.  Appellant filed a
timely, written notice of appeal in each case.




Appellant=s appointed counsel filed a brief in which he concludes the
appeals are wholly frivolous and without merit. 
The brief meets the requirements of Anders v. California, 386
U.S. 738, 87 S. Ct. 1396 (1967), presenting a professional evaluation of the
record demonstrating why there are no arguable grounds to be advanced.  See High v. State, 573 S.W.2d 807 
(Tex. Crim. App. 1978).
A copy of counsel=s brief was delivered to
appellant.  Appellant was advised of the
right to examine the appellate record and file a pro se response.  See Stafford v. State, 813 S.W.2d 503,
510 (Tex. Crim. App. 1991).  Sixty days
have elapsed and as of this date, no pro se response has been filed.
We have carefully reviewed the record and counsel=s brief and agree the appeals are
wholly frivolous and without merit. 
Further, we find no reversible error in the records in either case.  A discussion of the brief would add nothing
to the jurisprudence of the state.
Accordingly, the judgments of the trial court are affirmed.
 
PER CURIAM
 
Judgment rendered and Memorandum
Opinion filed June 3, 2004.
Panel consists of Chief Justice
Hedges and Justices Frost and Guzman. 
Do Not Publish C Tex. R. App. P. 47.2(b).